Citation Nr: 1412028	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  06-29 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral pes planus.

2.  Entitlement to service connection for arthritis of the bilateral feet and ankles.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active military duty from February 1979 to February 1983.

This appeal originally came to the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied service connection for pes planus.

In September 2010, the Board issued a decision denying the Veteran's claim for entitlement to service connection for pes planus.  In a March 2012 memorandum decision, the Court vacated the Board's September 2010 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.  In consideration of the Court's memorandum decision, and for clarity purposes, the Board has separated the Veteran's bilateral foot claim into two separate issues. 

The Board remanded the claims for an additional VA examination in August 2013.  Additional VA examinations were held in September and November 2013.  The reports are included in the claims file.  The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's pes planus or flat feet disability was noted at entrance into service and thus preexisted active duty; clear and unmistakable evidence demonstrates that pes planus was not aggravated by service and currently diagnosed pes planus is not shown to be otherwise related to a disease, injury, or event in service.

2.  There is no objective evidence of a bilateral ankle disability. 

3.  A bilateral foot disability was not manifest in service and is unrelated to service; arthritis of the bilateral feet was not present within a year of service separation.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1111, 1131, 1137, 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304(b), 3.306 (2013).

2.  Arthritis of the bilateral feet and ankles was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2004 and June 2011 that fully addressed all notice elements.  The June 2011 letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, it also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran has submitted additional private treatment records as well.  

Additionally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided VA examinations in July 2011, March 2012, and September and November 2013 for his disability claims.  The examination reports reflect that the examiners reviewed the claims file, conducted appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination reports to be thorough and complete.  Therefore, the Board finds the examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria 

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as arthritis or degenerative joint disease (DJD), if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).

Under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a), aggravation will be established by an increase in disability during service, absent a specific finding that increase was due the natural progression of the disease.  See also 38 C.F.R. § 3.306(a) (2013).  This standard is further explained in 38 C.F.R. § 3.306(b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  In other words, if the presumption of aggravation arises, the burden shifts to the government to rebut the presumption of in-service aggravation by clear and unmistakable evidence.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d at 1417; Wagner v Principi, 370 F3d. at 1096.

Recently, in Horn v. Shinseki, 25 Vet. App. 231 (2012) the United States Court of Appeals for the Federal Circuit has clarified the matter of the evidentiary burdens in claims for aggravation in which the pre-existence of a claimed disability was not found on the service entrance examination.  The Board notes that in the claim for pes planus on appeal, the claimed disability was found on the service entrance examination, and thus Horn is not for application.

Congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c).  However, VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms 'disease' and 'defects' must be interpreted as being mutually exclusive.  The term 'disease' is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term 'defects' would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

      A.  Factual Background

The Veteran seeks service connection for the pes planus and arthritis of the feet and ankles.  Service treatment records (STRs) include an August 1978 enlistment Report of Medical Examination which indicates a diagnosis of pes planus.  In December 1982 and June 1988 reserve service medial history reports, the Veteran denied swollen or painful joints and foot trouble.  A June 1988 medical examination report noted lower extremities as normal. 

Post-service VA treatment records, including a June 2004 x-ray report, indicate a diagnosis of pes planus with no definite evidence of degenerative changes in either foot.  The report also noted beginning sclerotic articular surface changes in both tarsal naviculars was found.  In an August 2004 VA progress note, the Veteran reported he has arthritis in his feet and they were swollen, however, the swelling is no longer there. 

The VA records also reflect that in March and September 2007 and March 2008, the Veteran complained of foot pain in VA podiatry notes.  Upon examination, the examiner noted pronated stance with rigidly lowered arches, swelling at the first metatarsalphalangeal (MTP) joint of both feet with decreased range of motion, mild crepitus, and contracted 5th digits.  The VA podiatrist noted the Veteran is a diabetic with pes planus and excessive pronation that is likely related to degenerative joint disease (DJD) of his feet and ankles.  In a June 2008 VA progress note, the Veteran complained of painful feet off and on for years.  In an October 2008 VA progress note, the examiner again noted the Veteran's gait is assisted with a cane and on stance there is excessive pronation and arch collapses with swelling at the 1st MTP joints bilaterally.  There was also lateral deviation of hallux, and positive crepitus at the 1st MTP joints and ankles with decrease passive and active range of motion.  MRI revealed cystic changes in the talus and calcaneous (left worse than right).  The examiner opined that the Veteran has a symptomatic pes planus foot type with DJD of the foot and ankle.

In a July 2010 written brief presentation, the Veteran's representative argued that the worsening of the Veteran's feet condition was due to his service-connected DJD of the knee and his long hours at work.  

In a June 2011 statement, the Veteran asserted that he has problems with his feet and ankles from wearing combat boots.  

The Veteran was afforded a VA examination in July 2011.  At that time the Veteran reported he was seen for chronic pain problems in this right knee and ankle.  He stated that he right knee became painful in about 1981 with jumping from a tank to the ground.  Both feet became painful at about the same time, also relating to this jumping activity.  He recalled having treatment for the knee and the feet.  At one year after separation, he reported his feet were still painful and these problems have continued.  The Veteran reported that both ankles have some pain and swelling and they sprain easily.  Both feet are painful over the entire length, including the heel, arch, and forefoot areas.  He complained of occasional numbness.  Upon physical examination, motion of the foot and ankles were normal and equal.  Both ankles had mild pain with movement and were nontender.  There was pain on the plantar aspect when he has pain.  The arch had a moderate pes planus bilaterally.  Foot x-rays did not show any arthritis, though both big toes have a moderate congenital abnormality at the interphalangeal joint (IP).  The diagnoses included plantar fasciitis, pes planus deformity, and chronic synovitits.  The examiner noted that the Veteran thinks that his foot problems are related to the military.  The Veteran does not think that his foot problem is caused by the right knee, and the examiner agreed.  There is a history that both feet became painful in the military with jumping to the ground.  The Veteran reported he remembers having some treatment for the feet in service and continued pain since the military.  The examiner opined that the Veteran's foot symptoms are a continuation of his symptoms in the military. 

During a March 2012 VA examination, the Veteran reported that his ankle pain started about the "same time" as everything else did.  Bilateral ankle series at that time showed normal ankles.  The examiner found there is no diagnosis to sustain a claim for arthritis of the feet.  X-ray changes are consistent with normal aging.  The examiner also found no diagnosis to sustain a claim for arthritis in the ankles as examination was normal.  

The Veteran underwent another VA examination in September 2013.  The examiner noted a diagnosis of pre-existing bilateral congenital pes planus and determined that this condition is less than likely as not permanently aggravated beyond natural progression by military service or by the Veteran's right knee disability.  The Veteran was noted to have pes planus on entrance examination in 1979.  No complaints regarding this condition were noted during the Veteran's four years of military service.  This would indicate that this condition was not aggravated beyond natural progression by military service.  The Veteran's current foot examination was consistent with bilateral asymptomatic pes planus.  This indicates that the Veteran's congenital pre-existing pes planus was not permanently aggravated beyond natural progression by either military service or his right knee disability.

The examiner noted a diagnosis of bilateral hallux valgus and found this condition is less than likely as not caused by, related to, or aggravated beyond natural progression by Veteran's military service or right knee disability.  X-ray findings in January 2012 indicate presence of bilateral mild hallux valgus.  This is a symmetric, mild deformity.  An Uptodate.com article entitled, "Hallux valgus deformity" indicates, "Many theories have been proposed, but the precise etiology of hallux valgus (HV) deformity is unknown.  Most likely, HV deformity is multifactorial in origin and includes such factors as: abnormal foot mechanics affecting the first ray, abnormal first metatarsophalangeal anatomy, joint hypermobility, and genetic influences."  This information indicates that Veteran's post-service bilateral hallux valgus, diagnosed in 2012, is less than likely as not caused by, related to, or aggravated beyond natural progression by Veteran's military service or his right knee disability.

The examiner found DJD of bilateral MTP joints consistent with natural aging.  The examiner opined that this condition is less than likely as not caused by or related to military service.  Veteran is currently diagnosed with mild degenerative joint disease of the bilateral MTP joints.  These mild and symmetric findings are consistent with natural aging and, therefore, are not permanently aggravated beyond natural progression by the Veteran's right knee disability.

Further, the examiner found there is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic bilateral ankle disorder or its residuals.  He noted that extensive x-ray imaging dated June 2004, October 2005, June 2011, and November 2012 were silent regarding DJD of the bilateral feet.  Recent September 2013 X-rays of bilateral feet indicate new diagnosis of mild DJD of the first MTP joints bilaterally.  There was no objective evidence of DJD of bilateral ankles on x-ray studies dated in March 2012 or September 2013.  STR's were extensively reviewed and no complaints of foot and/or ankle pain/injury or treatment were identified during time of military service.  The first objective evidence of DJD was obtained in September 2013, three decades after the Veteran's time of military service, at the age of 53.  Mild, symmetric degenerative changes such as found on current x-ray imaging are consistent with natural aging.  Therefore, the fact that Veteran had no foot complaints or injury during time of military service and that he did not begin to seek treatment for foot pain until 2005 and had no objective evidence of DJD until 2013, indicates that the Veteran's current mild bilateral MTP DJD is less than likely as not caused by or related to military service and is likely related to natural aging.  The examiner also found that prior "diagnosis" of degenerative joint disease beginning in 2005 was a clinical diagnosis based only on subjective complaints.  This prior diagnosis was not based on objective evidence as all x-ray and MRI imaging of feet and ankles prior to September 2013 showed no evidence of DJD.

During a November 2013 VA examination, the Veteran reported he has pain in the ankle with stiffness on awakening and also swelling of the feet and ankles with prolonged standing and walking.  He denied injury or trauma to the ankles and has had no surgery.  He reported he was diagnosed with arthritis of the ankles in 2008.  He reported he was diagnosed with flat feet on entering the military and he has been diagnosed with DJD of both feet.  Upon physical examination, the examiner noted mild bilateral pes planus.  The examiner opined that the Veteran has not been diagnosed with DJD of the ankles according to bilateral ankle x-rays taken at the Biloxi VA in September 2013.  The Veteran has been diagnosed with mild DJD of the 1st MTP joint on bilateral feet in September 2013.  The only foot x-rays available for review to indicate the findings of DJD are the 2013 x-rays.  Previous x-rays indicate pes planus, mild hallux valgus, and heel spurs.  Additionally, a review of the Veteran's STRs indicates no treatment or complaints related to his feet or ankles.  The examiner noted that although the October 2008 note related to DJD of the feet and ankles, there are no objective findings at that time to makes a diagnosis of DJD of either the feet or the ankles.  No x-rays were taken at the time of that diagnosis and the x-rays taken prior to that time did not reveal any changes consistent with DJD of either the ankles or the feet.  It is more likely than not the podiatrist that made that diagnosis was basing her diagnosis on history and symptoms, not objective x-ray findings.  The Veteran's DJD of the feet did not have its onset during his period of service since it was not diagnosed until 2013(20 years after the Veteran left service).  

The examiner determined that since the Veteran's records indicate he was diagnosed with pes planus on his entry physical therefore, it was not caused by his service.  The examiner also determined that it was less likely than not aggravated beyond its natural progression by his military service.  Furthermore, the Veteran's condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected knee disability.  The Veteran's DJD of the feet is not secondary to any of his SC conditions but is more likely than not the result of normal aging.  It is not due to the Veteran's right knee condition.  The Veteran was diagnosed with pes planus on his service entry exam and currently has mild pes planus with minimal loss of longitudal arch with weight bearing that requires no orthotics or shoe inserts.  It is less likely than not given the mild nature of his pes planus that it was aggravated by his service or his right knee condition.

      B.  Analysis

After a thorough review of the claims files and full consideration of all the relevant evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claims.

With respect to the claimed pes planus, the Board concludes that there is no credible evidence that the disability underwent an increase in severity in service, and, in fact, the most probative evidence showed that the pre-existing pes planus was not aggravated therein.  It is uncontroverted that the Veteran's pes planus pre-existed service, as it was noted at entrance into service, in his entrance examination report.  Accordingly, the presumption of soundness does not attach as to pes planus as set forth at 38 C.F.R. § 3.304(b).  Nonetheless, the Veteran urges that his pes planus became more severe due to incidences of his service.  On the contrary, however, the Board concludes that the evidence of record shows clear and unmistakably that the pes planus did not increase in severity during service.  Specifically, in December 1982 and June 1988 reserve service medial history reports, the Veteran denied swollen or painful joints and foot trouble, which weighs strongly against finding that he was experiencing any increase in symptoms or manifestations as a consequence of his active duty.  Additionally, the Board finds the September and November 2013 VA examiners' opinions that there was no evidence to suggest that the Veteran's military service aggravated or increased the pes planus to constitute clear and unmistakable evidence that the pes planus was not aggravated in service.  The opinions are highly probative as to this conclusion inasmuch as it is well-supported and contains an exhaustive review of the history of pes planus.  The examiners clearly opine that, based on the record, this condition did not undergo any worsening in service.

The Board further concludes that the Veteran's diagnosed bilateral foot DJD was not incurred in service, manifested within a year of separation for service, or due to a service-connected right knee disability.  The first objective evidence indicating a foot DJD diagnosis was in 2013, more than 30 years after service.  While the Board has considered the Veteran's contentions, the competent, persuasive and well-supported medical evidence is wholly against the claims.  The 2013 VA examination opinions are against a finding that there is a nexus between the currently-diagnosed bilateral foot DJD, hallux valgus, and any other foot disorder and active service.  There was no chronic bilateral foot disability documented in service, no continuity of symptoms of a bilateral foot disability since service, and no health care provider has opined that a current diagnosis of bilateral foot disability is due to service.  

Further, there is no current bilateral ankle disability as concluded by the 2013 VA examiners.  The Board notes that the VA examiners supported their opinions as to no degenerative disease of the ankles with extensive discussion of the previous findings of record as well as his observations of the Veteran.  The Board finds the opinions competent and of significant probative weight.  Inasmuch as the examiners were asked to evaluate any current ankle disability, he found that there was no current ankle abnormality.  Moreover, the examiners addressed the October 2008 VA progress note that included a diagnosis of bilateral ankle DJD, and found that the diagnosis is not supported by any objective evidence of record.  The Board finds the opinions of the 2013 VA examiners to be more probative as to whether a bilateral ankle disability exists.  

The Board has considered the Veteran's assertions that his pes planus was worsened by service.  To the extent that the Veteran urges that he has had increased problems with pes planus since service, the Board finds him not credible as this is inconsistent with objective evidence of record.  In this regard, the Board acknowledges that service treatment records show he had a diagnosis of pes planus upon enlistment.  However, there are no service treatment records indicating treatment foot problems.  In fact, in December 1982 and June 1988 reserve service medial history reports, the Veteran denied swollen or painful joints and foot trouble.  The Board finds these more contemporaneous denial of problems to be inherently more credible than statements made decades later suggesting that his disability had increased in severity as a consequence of service.  Furthermore, the first evidence indicating a foot complaint was in 2004, more than 20 years after service.  The length of time between service and treatment, and the fact that his pes planus appears to have not been an issue upon enlistment and reenlistment into the reserves in 1982 and 1988, contradict his current assertion that he has experienced chronic foot problems since service.  For these reasons, the Board finds the Veteran's assertions that his pes planus underwent a permanent worsening in service not credible.  

To the extent that the Veteran has attempted to etiologically link his current foot DJD to service, the Board concludes that any expressed opinions as to etiology are significantly outweighed by the opinions of the September and November 2013 medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The only evidence that supports the Veteran's assertion that his pre-existing pes planus underwent an increase in severity during service is the July 2011 VA examination reports which indicated that the Veteran's current foot symptoms are related to those in service.  However, the Board notes that the examiner made this opinion based the Veteran's statements that his foot pain started in service, he was treated at that time, and his pain has continued since his claimed in-service injury, statements the Board has found not credible.  Inasmuch as the July 2011 VA opinion is based on an inaccurate factual predicate, it is afforded no probative weight.

The Board emphasizes that it considers September and November 2013 VA medical opinions to be competent, well-support and essentially uncontroverted evidence against these claims.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position); Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The Board finds these opinions to be highly credible and most probative of the issue of nexus, or the lack thereof.

In light of the foregoing, the Board concludes that service connection for the aforementioned disabilities is not warranted.  In reaching this decision, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral pes planus is denied.

Entitlement to service connection for arthritis of the bilateral feet and ankles is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


